TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00562-CR



                                    Joshua Vardell, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 13,981, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In 2010, Joshua Vardell was indicted for aggravated assault with a deadly weapon.

See Tex. Penal Code § 22.02 (setting out elements of offense of aggravated assault and explaining

that offense is, in general, second-degree felony). Per a plea-bargain agreement, Vardell pleaded

guilty to the allegations in the indictment. The district court placed Vardell on community

supervision for ten years, deferring an adjudication of guilt. Between 2012 and 2017, the State filed

multiple motions to revoke Vardell’s community supervision and adjudicate his guilt, but the district

court elected to continue Vardell on community supervision after modifying the terms and conditions

of his community supervision. In March 2018, the State filed another motion to revoke Vardell’s

community supervision and to adjudicate his guilt. In its motion, the State alleged that Vardell

violated his community supervision by failing (1) to report “to the Community Supervision and

Corrections Office” as directed; (2) to remain within Bastrop County, except as permitted by
Vardell’s community supervision and corrections officer; (3) to pay his supervisory fees, courts

costs, and the fine imposed when he was placed on community supervision; and (4) to complete

inpatient service treatment at Serenity Star Recovery. Vardell pleaded true to all of the alleged

violations, and he and four other witnesses testified at the hearing. The district court rendered

judgment revoking Vardell’s community supervision, adjudicating his guilt, and assessing his

punishment at eight years’ imprisonment. See id. § 12.33 (listing permissible punishment range for

second-degree felonies). Shortly thereafter, Vardell was appointed appellate counsel and appealed

the district court’s judgment of adjudication.

                Vardell’s court-appointed appellate attorney has filed a motion to withdraw supported

by a brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced. See 386 U.S. 738, 744-45 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81-82 (1988) (explaining that Anders briefs serve purpose of “assisting the court in determining both

that counsel in fact conducted the required detailed review of the case and that the appeal is . . .

frivolous”). Vardell’s counsel has represented to the Court that she provided copies of the motion

and brief to Vardell; advised Vardell of his right to examine the appellate record, file a pro se brief,

and pursue discretionary review following the resolution of the appeal in this Court; and provided

Vardell with a form motion for pro se access to the appellate record along with the mailing address

of this Court. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Vardell




                                                   2
subsequently filled a pro se brief alleging that he was denied effective assistance of counsel and that

the punishment assessed by the district court was excessive.

               We have independently reviewed the record and Vardell’s pro se brief and have found

nothing that might arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766. We agree with counsel that the appeal is frivolous and without merit. We grant counsel’s

motion to withdraw and affirm the district court’s judgment revoking Vardell’s community

supervision and adjudicating his guilt.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: February 21, 2019

Do Not Publish




                                                  3